DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  
Specifically, the prior art fails to disclose An automotive radar system, comprising: 
multiple radar antennas; and 
a radar front end chip having: a plurality of phase rotators coupled to a local oscillator, wherein each phase rotator of the plurality of phase rotators is coupled to multiple digital phase modulators; 
a plurality of switches that couple selectable ones of the multiple digital phase modulators to respective amplifiers, each amplifier coupled to a respective antenna output; and
 a controller coupled to provide digital control signals to the plurality of phase rotators, the multiple digital phase modulators, and the plurality of switches to synthesize transmit signals for each of the multiple radar antennas.

The closest prior art discloses several embodiments deploying phase rotators and modulators to accomplish BPSK of a transmitted signal.  Several are also drawn to beamforming of encoded signals.    
Kishigami (US 2018/0088224) is a vehicular radar employing phase shift keying modulation as well as beam forming using phase shifters.  
Higashinaka (US 2017/0331653) discloses BPSK using a phase rotator in a transmission channel.
Wu (US 2020/0191939) discloses a vehicular radar array using PSK transmission. 
Jansen (US 2020/0049812) discloses coding of a MIMO Radar using phase rotators as well as beam forming of the transmitted signals to form a scanning pattern.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648